Citation Nr: 1603068	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for low back strain with spondylosis of L5-S1 and compression fracture of L1.

2.  Entitlement to a rating in excess of 20 percent for residual instability of right knee injury.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee residual to right knee injury.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.  

5.  Entitlement to a rating in excess of 10 percent for residuals of left wrist fracture (non-dominant).

6.  Entitlement to a rating in excess of 10 percent for right femoral nerve impairment.

7.  Entitlement to an increased (compensable)e rating for bilateral hearing loss.  

8.  Entitlement to restoration of a 40 percent rating for low back strain with spondylosis of L5-S1 and compression fracture of L1 from December 1, 2014.

9.  Entitlement to restoration of a 20 percent rating for residual instability of right knee injury from December 1, 2014.

10.  Entitlement to restoration of a 10 percent rating for residuals of left wrist fracture (non-dominant) from December 1, 2014.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), from December 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO continued the previously assigned ratings for low back strain with spondylosis of L5-S1 and compression fracture of L1, residual instability of right knee injury, degenerative joint disease of the right knee residual to right knee injury, tinnitus, residuals of left wrist fracture (non-dominant), right femoral nerve impairment and bilateral hearing loss, and denied entitlement to a TDIU.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In a September 2014 rating decision, the RO decreased the rating from 40 percent to 20 percent, for spondylosis of L5-S1 and compression fracture of L1, effective December, 2014; decreased the rating from 20 percent to zero percent (noncompensable) for residual instability of right knee injury, effective December 1, 2014; and decreased the rating from 10 percent to noncompensable for left wrist fracture (non-dominant), effective December 1, 2014.  As discussed in more detail, below, the Veteran filed a NOD in October 2014 seeking restoration of these ratings.  

In November 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the matters formally dismissed, below.

The Board notes that additional clinical records pertaining to the right knee as well the report of a March 2015 VA spine examination have been associated with record, but have not been considered in conjunction with the current appeal.  However, given the remand, below,  the agency of original jurisdiction (AOJ) will have the opportunity to consider this evidence on remand with respect to the remaining issues on appeal.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and the Virtual VA claims processing systems.

The Board's disposition of the claims for increased ratings for low back strain with spondylosis of L5-S1 and compression fracture of L1, residual instability of right knee injury, degenerative joint disease of the right knee residuals to right knee injury, tinnitus, residuals of left wrist fracture (non-dominant), right femoral nerve impairment and bilateral hearing loss is set forth below.  The remaining claims -to include the claims for restoration of 40 percent rating for low back strain with spondylosis of L5-S1 and compression fracture of L1, a 20 percent rating for residual instability of right knee injury, and a 10 percent rating for residuals of left wrist fracture (non-dominant) -for which the Veteran has completed the first of two actions required to place the matter in appellate status- are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

During the November 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for a rating in excess of 40 percent for low back strain with spondylosis of L5-S1 and compression fracture of L1, a rating in excess of 20 percent for residual instability of right knee injury, a rating in excess of 10 percent for degenerative joint disease of the right knee residual to right knee injury, a rating in excess of 10 percent for tinnitus, a rating in excess of 10 percent for residuals of left wrist fracture (non-dominant), a rating in excess of 10 percent for right femoral nerve impairment, and a compensable rating for bilateral hearing loss.  



CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal as to the claims for a rating in excess of 40 percent for low back strain with spondylosis of L5-S1 and compression fracture of L1; a rating in excess of 20 percent for residual instability of right knee injury; a rating in excess of 10 percent for degenerative joint disease of the right knee residual to right knee injury; a rating in excess of 10 percent for tinnitus, a rating in excess of 10 percent for residuals of left wrist fracture (non-dominant); a rating in excess of 10 percent for right femoral nerve impairment; and a compensable rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 .

During the November 2015 Board hearing, the Veteran withdrew from appeal the claims for a rating in excess of 40 percent for low back strain with spondylosis of L5-S1 and compression fracture of L1; a rating in excess of 20 percent for residual instability of right knee injury; a rating in excess of 10 percent for degenerative joint disease of the right knee residual to right knee injury; a rating in excess of 10 percent for tinnitus; a rating in excess of 10 percent for residuals of left wrist fracture (non-dominant); a rating in excess of 10 percent for right femoral nerve impairment; and a compensable rating for bilateral hearing loss.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal as to the matter of a rating in excess of 40 percent for low back strain with spondylosis of L5-S1 and compression fracture of L1 is dismissed.

The appeal as to the matter of a rating in excess of 20 percent for residual instability of right knee injury is dismissed.

The appeal as to the matter of a rating in excess of 10 percent for degenerative joint disease of the right knee residual to right knee injury is dismissed.

The appeal as to the matter of a rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the matter of a rating in excess of 10 percent for residuals of left wrist fracture (non-dominant) is dismissed.

The appeal as to the matter of a rating in excess of 10 percent for right femoral nerve impairment is dismissed.

The appeal as to the matter of an increased (compensable) rating for bilateral hearing loss is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the TDIU claim remaining on appeal and intertwined restoration claims is warranted.  

As noted above, the VBMS file reflects that in a September 2014 rating decision, the AOJ decreased the rating from 40 percent to 20 percent, for spondylosis of L5-S1 and compression fracture of L1, effective December 1, 2014; decreased the rating from 20 percent to noncompensable for residual instability of right knee injury, effective December 1, 2014; and decreased the rating from 10 percent to noncompensable for left wrist fracture (non-dominant), effective December 1, 2014.  In October 2014, the Veteran filed with the AOJ an statement clearly expressing his disagreement with the reductions; such document constitutes a valid, timely-filed NOD with respect to these matters.  To date, however, the AOJ has not yet issued an SOC with respect to those matters, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

As for the matter of the Veteran's entitlement to a TDIU, the Board points out that, as any decision with respect to the restoration claims may impact the Veteran's claim for a TDIU, this claim is inextricably intertwined with the restoration claims for which an appeal has not yet been perfected.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As the restoration and TDIU claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Furthermore, as explained below, the Board also finds that further action on the TDIU claim may be warranted.  .

The Veteran has asserted that his service-connected disabilities prevent him from maintaining substantially gainful employment.  In his September 2010 claim for a TDIU, the Veteran indicated that he last worked in June 2004 as a machinist as well as in shipping at a Die Casting company.  Social Security Administration (SSA) records showed that the Veteran was considered disabled since June 30, 2004 due to disorders of the back and sleep-related breathing disorders.  In a November 2010 general VA examination, the examiner found that the Veteran could function in an occupational environment with his service connected physical disabilities with limitations.  However, during the Board hearing, the Veteran testified that he last worked in 2004 as a fork lift operator.  He reported that his service-connected back as well as his other service-connected orthopedic and neurological disabilities prevented him from performing the physically demanding tasks required to perform his previous job.  In statements of record and at the Board hearing, the Veteran's spouse also testified that the Veteran could not do much due his daily back pain.  Moreover, a January 2014 VA examination indicated that the Veteran's back, right knee and left wrist disabilities impacted his ability to work due limited functionality, including unable to walk more than 10 to 15 feet, and weakness.  The Veteran's back disability prevented him from bending, lifting, carrying, standing or walking more than 10 to 15 feet.  The record also includes a March 2015 Back Conditions Disability Benefits Questionnaire (DBQ) completed by a VA physician.  This examiner also found that the Veteran's back condition impacted his ability to work due to his inability to walk more than 400 yards per day, as well as being limited to 10 minutes standing and two hours sitting.    

From the date of claim for a TDIU to December 1, 2014, the Veteran met the percentage requirements for a schedular TDIU pursuant to 38 C.F.R. § 4.16(a).  However, in light of the rating decreases effective December 1, 2014, the Veteran no longer meets the percentage requirements for a schedular TDIU as of that date.  However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first ensure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Hence, in light of the evidence discussed above, if after adjudicating the restoration claims in an appropriate SOC, the Veteran still does not meet the schedular criteria for a TDIU from December 1, 2014, the matter of TDIU from December 1, 2014 should be referred to the C&P Director for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Also, to ensure that all due process requirements are met, and that the record is complete, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the Veteran's Virtual VA record currently includes outpatient treatment records dated since May 2012 from the Central Texas Veterans Heath Care System (VHCS) in Temple, Texas.  However, the Veteran has reported receiving ongoing VA treatment.  Moreover, the December 2013 statement of the case refers to VA treatment records dated to December 2013; however, these records are not located in the Veteran's VBMS or Virtual VA files.  As such, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Central Texas VHCS, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the TDIU claim (and any additional claim(s) for which appeal has been perfected), notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim(s) remaining on appeal-to include referral of TDIU claim to the appropriate first line authority for extra-schedular consideration from December 1, 2014, pursuant to 38 C.F.R. § 4.16(b) (if appropriate). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the matters of entitlement to restoration of a 40 percent rating for low back strain with spondylosis of L5-S1 and compression fracture of L1 from December 1, 2014; entitlement to restoration of a 20 percent rating for residual instability of right knee injury from December 1, 2014; and entitlement to restoration of a 10 percent rating for residuals of left wrist fracture (non-dominant) from December 1, 2014.  The Veteran and his representative should also be furnished a VA Form 9, and afforded the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matters identified above, within 60 days of the issuance of the SOC

2.  Obtain from the Central Texas VHCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  If after adjudicating the restoration claims on appeal in an appropriate SOC, the Veteran still does not meet the percentage requirements schedular criteria for a TDIU as of December 1, 2014, submit the Veteran's TDIU claim for extra-schedular consideration from December 1, 2014 to the C&P Director for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU (as well as any additional claim(s) for which an appeal has been perfected) in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether, from December 1, 2014, a TDIU is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), as appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and  discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


